
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 46
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2007
			Mr. Obama submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Sickle
		  Cell Disease Awareness Month.
	
	
		Whereas Sickle Cell Disease is an inherited blood disorder
			 that is a major health problem in the United States, primarily affecting
			 African Americans;
		Whereas Sickle Cell Disease causes the rapid destruction
			 of sickle cells, which results in multiple medical complications, including
			 anemia, jaundice, gallstones, strokes, and restricted blood flow, damaging
			 tissue in the liver, spleen, and kidneys, and death;
		Whereas Sickle Cell Disease causes episodes of
			 considerable pain in one’s arms, legs, chest, and abdomen;
		Whereas Sickle Cell Disease affects over 70,000
			 Americans;
		Whereas approximately 1,000 babies are born with Sickle
			 Cell Disease each year in the United States, with the disease occurring in
			 approximately 1 in 300 newborn African American infants;
		Whereas more than 2,000,000 Americans have the sickle cell
			 trait, and 1 in 12 African Americans carry the trait;
		Whereas there is a 1 in 4 chance that a child born to
			 parents who both have the sickle cell trait will have the disease;
		Whereas the life expectancy of a person with Sickle Cell
			 Disease is severely limited, with an average life span for an adult being 45
			 years;
		Whereas, though researchers have yet to identify a cure
			 for this painful disease, advances in treating the associated complications
			 have occurred;
		Whereas researchers are hopeful that in less than two
			 decades, Sickle Cell Disease may join the ranks of chronic illnesses that, when
			 properly treated, do not interfere with the activity, growth, or mental
			 development of affected children;
		Whereas Congress recognized the importance of researching,
			 preventing, and treating Sickle Cell Disease by authorizing treatment centers
			 to provide medical intervention, education, and other services and by
			 permitting the Medicaid program to cover some primary and secondary
			 preventative medical strategies for children and adults with Sickle Cell
			 Disease;
		Whereas the Sickle Cell Disease Association of America,
			 Inc. remains the preeminent advocacy organization that serves the sickle cell
			 community by focusing its efforts on public policy, research funding, patient
			 services, public awareness, and education related to developing effective
			 treatments and a cure for Sickle Cell Disease; and
		Whereas the Sickle Cell Disease Association of America,
			 Inc. has requested that the Congress designate September as Sickle Cell Disease
			 Awareness Month in order to educate communities across the Nation about sickle
			 cell and the need for research funding, early detection methods, effective
			 treatments, and prevention programs: Now, therefore, be it
		
	
		That the Congress supports the goals and
			 ideals of Sickle Cell Disease Awareness Month.
		
